DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the predetermined state-of-charge range is determined in such a way that it contains the first reference state of charge”. This appears to be a contradiction. If the “state-of-charge range is predetermined it is unclear how it can be then determined in a way to contain a first reference state of charge, which may not be static. It appears the “determination” could be dynamic while the variable “state of charge range” is claimed as static (predetermined). Examiner suggests cancelling the limitation or clarifying the meaning.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 5, 8 and 10-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Suzuki et al. US PGPUB 2013/0187611.
Regarding claim 1, Suzuki discloses a  method for operating an energy storage system [figs. 1 & 8], which includes at least one energy store with a multiplicity of cells [fig. 1, cells BT1-B55 form battery 13] and which is designed to power an electric drive of a vehicle [par. 28, battery for a vehicle], the method comprising the acts of:
carrying out a selection procedure of a reference cell from the cells [fig. 8, steps 2-4; the voltages of all the cells are detected and the states of charge are detected, the lowest cell is used as a baseline; pars. 59-64 & 69]; 
carrying out a first balancing procedure of the cells at a first point in time, at which the reference cell has a first reference state of charge [fig. 8, steps 7 and 14; if the cells are not balanced such that a differential voltage between the highest and lowest voltage cells are less than a second voltage threshold than the process is repeated, thus there are multiple rounds of balancing in some cases, the first round corresponding to the “first balancing procedure”; pars. 74]; and 

a) a voltage difference between a voltage of a first cell with the lowest voltage and a voltage of a second cell with the highest voltage is greater or equal to a specified voltage difference [fig. 8, steps 7 and 14; if the at least one cell pairing (i.e. the highest voltage cell and the lowest voltage cell) has a differential in voltage greater than the second voltage threshold value than the balancing procedure is repeated (a no to step 14 leas back to step 7)]; and 
b) a reference state of charge of the reference cell at the second point in time is within a predetermined state-of-charge range [figs. 6 & 7; pars. 59-64 & 69, balancing occurs while the cell’s state of charge is within the “equalizing area” state of charge, the cell with the lowest voltage can be used as the reference cell], 
wherein the predetermined state-of-charge range is determined in such a way that it contains the first reference state of charge [pars. 59-64 & 69; the balancing occurs in while the cells have a state of charge in the lower or upper quintile, at least some of the time the first reference state of charge will be in the range].
Regarding claim 3, Suzuki discloses wherein 
the second balancing procedure of the cells is then carried out if the conditions a) and b) are met at the second point in time [see claim 1, if the conditions a) and b) are met the second balancing procedure is carried out] or if the conditions a) and c) are met at the second point in time, wherein the condition c) is defined as follows: 
c) the reference state of charge of the reference cell at the second point in time is greater than the predetermined state-of-charge range, and 

Regarding claim 5, Suzuki discloses wherein the first balancing procedure and the second balancing procedure are carried out during a resting phase of the energy storage system [par. 66; the operations of fig. 8 are carried out once the state of the cells is stable].
Regarding claim 8, Suzuki discloses wherein the reference cell is determined from the cells by a cell being selected from the cells that have the lowest state of charge  [figs. 6 & 7; pars. 59-64 & 69, balancing occurs while the cell’s state of charge is within the “equalizing area” state of charge, the cell with the lowest voltage can be used as the reference cell].
Regarding claim 10, Suzuki discloses an energy storage system which is designed to power an electric drive of a vehicle [figs. 1 & 8; par. 28, battery for a vehicle], comprising: 
a multiplicity of cells [fig. 1, cells BT1-B55 form battery 13]; and 
a control unit [fig. 1, controller 33; pars. 33], which is designed to determine a reference state of charge of a reference cell, which is determined from the cells  [figs. 6 & 7; pars. 59-64 & 69, balancing occurs while the cell’s state of charge is within the 
wherein the energy storage system is designed to carry out a method according to claim 1 [see rejection of claim 1].
Regarding claim 11, Suzuki discloses a vehicle with an energy storage system according to claim 10 [par. 28].

Allowable Subject Matter
Claims 2, 4, 6-7 and 9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
With respect to claim 2, the following is an examiner' s statement of reasons for allowable subject matter: the prior art fails to further teach or suggest “wherein the second balancing procedure of the cells is carried out up until a predetermined maximum time duration is reached, which extends from the first point in time up to a predetermined maximum point in time if the conditions a) and b) are met, and upon reaching the predetermined maximum point in time, the second balancing procedure of 
Claims 4, 6-7 and 9, being dependent on claim 2, are allowable for the same reasons as claim 2. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID V HENZE-GONGOLA whose telephone number is (571)272-3317.  The examiner can normally be reached on M to F, 9am to 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571) 272-5056.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/DAVID V HENZE-GONGOLA/Primary Examiner, Art Unit 2859